Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-6 are objected to because of the following informalities:  
Claim 1, line 4, replace “an external electrode disposed on four side surfaces and each end surface” with –two external electrodes, wherein each external electrode is formed on the four side surfaces, and one of said external electrodes is formed on one end surface and the other of said external electrodes is formed on the other end surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwag et al. (US 2015/0162132).
Regarding claim 1, Kwag et al. disclose in fig. 1-2, 3B, an electronic component comprising: 
an element body of a rectangular parallelepiped shape (fig. 1-2) including four side surfaces (fig. 1 - top, bottom, left, right) and two end surfaces (fig. 2 – left, right); and two external electrodes (131, 132), wherein each of the external electrode is  disposed on the four side surfaces, and one of said external electrodes (131 – left)  is formed on one of the end surfaces and the other of said external electrodes (132 – right) is formed on the other end surface, 
wherein each external electrode (131, 132) includes: 
a metal layer (131a, 132a) disposed on the side surface four side surfaces (top, bottom, left, right – fig. 1) and each end surface (left, right) and made of sintered copper [0052], [0055]; 
a conductive resin layer (131b, 132b) that is disposed on the metal layer (131a, 132a) in such a manner that a partial region of the metal layer (131a, 132a - fig. 3B) is exposed and contains a plurality of copper particles and a resin [0072]-[0073]; 
and a plating layer (131c, 132c) disposed on the partial region of the metal layer and the conductive resin layer, 
the conductive resin (131b, 132b) includes four first portions each located on a corresponding side surface of the four side surfaces (see annotated fig 2 below), 
the plating layer (131c, 132c) includes four second portions each located on the corresponding side surface (see annotated fig. 2 below), and 
a thickness of each of the four first portions is smaller than a thickness of each of the four second portions (see annotated fig 2 below).

    PNG
    media_image1.png
    475
    663
    media_image1.png
    Greyscale

Regarding claim 4, Kwag et al. disclose the element body includes four ridge portions (fig. 1-2) each between the corresponding side surface (top, bottom, left, right -fig. 1) and each end surface (left, right – fig. 2), and the partial region of the metal layer includes four fourth portions located on a corresponding ridge portion of the four ridge portions.
Regarding claim 5, Kwag et al. disclose glass exists between each of the four ridge portions and each of the four fourth portions (contained in 131a, 132a – [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwag et al. (US 2015/0162132) in view of Esaki (WO 2021/220976).
Regarding claim 3, Kwag et al. disclose the claimed invention except for an average aspect ratio of the plurality of copper particles is 1.1 or more. 
Esaki discloses a conductive paste that comprises copper particles, wherein the copper particles having an aspect ratio of 1.1 or more (P: 3 P: 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the component of Kwag et al. using the conductive resin of Esaki, since such a modification would form a element having high moisture resistance and high manufacturing efficiency.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashita et al. (US 2018/0174753).
Regarding claim 1, Terashita et al. disclose in fig. 1-2, an electronic component comprising: 
an element body of a rectangular parallelepiped shape (fig. 1-2) including four side surfaces (fig. 1 – 12a-12d) and two end surfaces (12e-12f); and two external electrodes (24a, 24b), wherein each of the external electrode is  disposed on the four side surfaces, and one of said external electrodes (24a)  is formed on one of the end surfaces (12e) and the other of said external electrodes (24b) is formed on the other end surface (12f), 
wherein each external electrode (24a, 24b) includes: 
a metal layer (26a, 26b) disposed on the side surface four side surfaces  and each end surface and made of sintered copper [0067]; 
a conductive resin layer (28a, 28b) that is disposed on the metal layer (26a, 26b) in such a manner that a partial region of the metal layer (26a, 26b) is exposed and contains a plurality of copper particles and a resin [0078]; 
and a plating layer (30a, 30b) disposed on the partial region of the metal layer and the conductive resin layer, 
the conductive resin (28a, 28b) includes four first portions each located on a corresponding side surface of the four side surfaces (fig 2), 
the plating layer (30a, 30b) includes four second portions each located on the corresponding side surface, and 
a thickness of each of the four first portions (as low as 10 µm [0071]) is smaller than a thickness of each of the four second portions (as high as 30 µm – Sn and Ni – [0087]-[0090]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Regarding claim 2,   the metal layer (26a, 26b) includes a third portion four third portions each located on the corresponding side surface (12a-12d), and a thickness of the third portion each of the four third portions is smaller (thickest portion not more than 10 µm – [0068]) than the thickness of-the first portion each of the four first portions (greater than 10 µm – [0071]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest each of the four second portions includes, at an end thereof, a surface opposing the corresponding side surface in a direction orthogonal to the corresponding side surface, and the surface included in each of the four second portions is separated from the corresponding side surface (claim 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848